       Case 3:20-cv-04677-JD Document 134 Filed 07/09/21 Page 1 of 3



 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHIAS A. KAMBER - # 232147
 3   mkamber@keker.com
     PAVEN MALHOTRA - # 258429
 4   pmalhotra@keker.com
     SHARIF E. JACOB - # 257546
 5   sjacob@keker.com
     THOMAS E. GORMAN - # 279409
 6   tgorman@keker.com
     EDWARD A. BAYLEY - # 267532
 7   ebayley@keker.com

 8   633 Battery Street
     San Francisco, CA 94111-1809
 9   Telephone:     415 391 5400
     Facsimile:     415 397 7188
10
     Attorneys for Defendant
11   NETFLIX, INC.

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14   BROADCOM CORPORATION, et al.,                     Case No. 3:20-cv-04677-JD
15                   Plaintiffs,                       NOTICE OF INSTITUTION OF INTER
                                                       PARTES REVIEW ON THE ’992 AND
16             v.                                      ’722 PATENTS
17   NETFLIX, INC.,
                                                       Judge:     Honorable James Donato
18                   Defendant.
19                                                     Trial Date: None Set
20

21

22

23

24

25

26

27

28


                NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’992 AND ’722 PATENTS
                                          Case No. 3:20-cv-04677-JD
     1710719
        Case 3:20-cv-04677-JD Document 134 Filed 07/09/21 Page 2 of 3



 1             TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2             Pursuant to the Court’s June 3, 2021 Order, (Dkt. No. 123), Netflix hereby gives notice
 3
     that the Patent Trial and Appeal Board (the “Board”) has instituted inter partes review (“IPR”) of
 4
     twenty-eight (28) claims of two additional asserted patents, placing under IPR all sixteen (16) of
 5
     the asserted claims of those two patents.
 6

 7             First, the Board instituted IPR of claims 1–14 and 16–19 of U.S. Patent No. 8,270,992

 8   (the “’992 patent”). Attached hereto as Exhibit A is a true and correct copy of the Board’s June

 9   21, 2021 Decision Granting Institution of Inter Partes Review of U.S. Patent No. 8,270,992 B2 in
10
     IPR2021-00303. All eight claims of the ’992 patent currently asserted by Broadcom (Claims 1, 2,
11
     3, 5, 6, 7, 8, 10) are now under IPR.
12
               Second, the Board has also instituted IPR of claims 4, 6–8, 12, 14–16, 20, and 22 of U.S.
13
     Patent No. 7,457,722 (the “’722 patent”). Attached hereto as Exhibit B is a true and correct copy
14

15   of the Board’s June 25, 2021 Decision Granting Institution of Inter Partes Review of U.S. Patent

16   No. 7,457,722 B1 in IPR2021-00431. In conjunction with the previous institution decision on the
17   ’722 patent in IPR2021-00045, (see Dkt. No. 109-1, ¶ 11 & Ex. I), all eight claims of the ’722
18
     patent currently asserted by Broadcom (Claims 1, 2, 4, 6, 8, 11, 14, 15) are now under IPR.
19
               With these institution decisions, the Board has now instituted IPR on 30 of 81 (37%) of
20
     the asserted claims in this litigation. Should the Court grant Netflix’s motion to dismiss under 35
21

22   U.S.C. § 101, particularly as to the ‘079 and ‘245 patents, eleven (11) claims will no longer be

23   asserted, and 30 of the 70 (42.9%) remaining asserted claims will be under IPR.

24             Institution decisions remain pending as to particular claims of U.S. Patent Nos. 6,982,663
25   and 8,572,138.
26
     /////
27
     /////
28

                                                     1
               NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’992 AND ’722 PATENTS
                                         Case No. 3:20-cv-04677-JD
     1710719
       Case 3:20-cv-04677-JD Document 134 Filed 07/09/21 Page 3 of 3



 1                                                    Respectfully submitted,

 2

 3   Dated: July 9, 2021                              KEKER, VAN NEST & PETERS LLP

 4                                              By:   /s/ Sharif E. Jacob
                                                      ROBERT A. VAN NEST
 5                                                    MATTHIAS A. KAMBER
                                                      PAVEN MALHOTRA
 6                                                    SHARIF E. JACOB
                                                      THOMAS E. GORMAN
 7                                                    EDWARD A. BAYLEY
 8                                                    Attorneys for Defendant
                                                      NETFLIX, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
               NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’992 AND ’722 PATENTS
                                         Case No. 3:20-cv-04677-JD
     1710719
